Judgment, Supreme Court, New York County, entered January 29, 1975, dismissing the complaint on the ground of the Statute of Limitations, is unanimously affirmed, for the reasons stated by Gellinoff, J., at Special Term. Respondent shall recover of appellant $60 costs and disbursements of this appeal. In addition, we note that plaintiff’s claim has been twice adjudicated against plaintiff on the merits: once by the United States District Court for the Eastern District of Pennsylvania (American East India Corp. v Ideal Shoe Co., 400 F Supp 141), arid again by the Supreme Court of this State (Commercial Trading Co. v American East India Corp., NY County, No. 10534/1972). Although these judgments were rendered after the judgment appealed from, we may notice them for the purpose of sustaining the judgment appealed from. (Schwamm v Davis, 18 AD2d 1070.) Concur—Kupferman, J. P., Lupiano, Birns, Silver-man and Lane, JJ.